DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed December 21, 2021, with respect to Claims 1-9 and 19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-9 and 19 has been withdrawn. 
Applicant’s arguments, see page 6, filed December 21, 2021, with respect to Claims 1-18 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejection of Claims 1-18 has been withdrawn.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach:
A system for transferring items, as described in Claim 1, that includes the combination of, inter alia: 
a tray retainer;
an item engaging assembly
movably coupled to the retainer along a first linear axis parallel to a bottom surface of a retained tray and along a second linear axis that is perpendicular to the bottom surface of the tray, and
adjustable to selectively engage and release items, the items first being held in the tray and then by the adjusted item engaging assembly (the distance between the paddles being adjustable); and
plural motors that:
adjust the item engaging assembly (adjust the distance between the paddles),
move the item engaging assembly along the first and second axes (to pick-up, move, and release the items held in the tray), and 
rotate the retainer, tray, and item engaging assembly (as a unit) about a rotation axis parallel to the first axis,
the adjusting, engaging, moving, and rotating being done in a predetermined sequence to transfer one or more of the items from the tray to an item receiving location spaced from the tray along the first axis.  

A paddle assembly for transferring items from a container, as described in Claim 10, that includes the combination of, inter alia: 
a first paddle having a first item engaging surface;
a second paddle having a second item engaging surface that is parallel to having the first item engaging surface;
the second paddle being movable relative to the first paddle along a paddle axis that is perpendicular to the item engaging surfaces
an extendable item support having one or more support surfaces located between the first and second item engaging surfaces (plates that either contact the top or a side of the of the items held in the container, these plates being retractable and extendable depending on the distance between the first and second paddles); and
at least one motor to adjust the distance between the paddles. 

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652